Citation Nr: 1227680	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-25 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO in Cleveland, Ohio denied service connection for bilateral hearing loss.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, which has certified the appeal to the Board.

In June 2012, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  The Veteran's representative also submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran maintains that he has hearing loss that can be attributed to acoustic trauma he experienced in service.  He says that he was exposed excessive noise from working in a boiler room and firing heavy Navy guns during service, without hearing protection.  The Board concedes that the Veteran's allegations of noise exposure are consistent with the circumstances of his military service, inasmuch as his DD Form 214 reflects a military occupational specialty of boiler technician (BT-4519-25).

In March 2009, the Veteran underwent a VA audiology examination for purposes of obtaining a medical opinion as to whether bilateral hearing loss was related to his period of service, to include in-service exposure to noise.  The examiner concluded that such a relationship was unlikely.  The examiner noted that the Veteran had been exposed to post-service noise while working with heavy equipment, with no use of hearing protection, and that he worked in construction, as a mill wright, and as a mechanic for 25 to 30 years.  The examiner also noted that the Veteran first began to notice difficulty with his hearing approximately 35 to 40 years ago.

In statements and testimony subsequent to the March 2009 examination, the Veteran has taken issue with the factual premises underlying the examiner's opinion.  Specifically, the Veteran has asserted that he had onset of hearing loss during service.  He has also asserted that he was not exposed to excessive noise during post-service work in construction, as a mill wright, or as a mechanic.  He says that his work in construction (i.e., building houses) did not involve the use of heavy equipment; that most of his work at the mill was performed in a quiet shop away from the mill, or when the mill was not running, and that he wore hearing protection; and that his work at a mechanic was performed in an environment where one could carry on a normal conversation.  He has also procured statements and testimony from two of his daughters to the effect that he has had trouble with his hearing for as long as they can recall.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the Veteran's subsequent statements, the Board finds the March 2009 opinion inadequate, as it was based on an incomplete or inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose, and throat (ENT) physician or an audiologist, with appropriate testing, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination and/or testing, without good cause may result in denial of the claim for service connection for hearing loss (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination and/or testing, sent to him by the pertinent medical facility.

Prior to undertaking appropriate action to obtain further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any relevant clinical records of treatment from The Doctors Clinic, LLP, in Salem, Oregon, and any records associated with private prescriptions for hearing aids.

Thereafter, the agency of original jurisdiction (AOJ) should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of this claim-to include, for the sake of efficiency, that submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any relevant clinical records of treatment from The Doctors Clinic, LLP, in Salem, Oregon, and any records associated with private prescriptions for hearing aids.

The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.
 
Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include in-service noise exposure, as alleged.

In rendering each requested opinion, the examiner should specifically consider the in- and post-service medical records, as well as the Veteran's assertions regarding noise exposure both during and after service, and the onset of his hearing loss.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claim) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 



7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

